COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER OF CONTINUING ABATEMENT

Appellate case name:        Hung Dasian Truong v. The State of Texas

Appellate case number:      01-17-00343-CR

Trial court case number:    1172979

Trial court:                339th District Court of Harris County

       This Court’s September 7, 2017 Order of Abatement had abated and remanded
this case for the district court to hold a late-brief hearing and enter findings of fact and
conclusions of law regarding whether appellant, Hung Dasian Truong, wishes to
prosecute this appeal and whether his counsel, Staci Biggar, has abandoned the appeal
and, if so, whether to appoint new counsel. In addition, that Order had also ordered the
court reporter to file an abatement hearing record and the district clerk to file a
supplemental clerk’s record within forty days.
       On September 18, 2017, the district clerk filed an info sheet stating that the trial
court had set this case on the docket for April 2, 2018, and attached the docket sheet.
However, the docket sheet entry indicates that, on May 1, 2017, the trial court had set an
“NGRI Commitment Status Conference” for April 2, 2018, which appears to be the
annual commitment hearing, not the abatement hearing requested by this Court’s Order.
       Accordingly, the Court sua sponte continues to ABATE the appeal and
REMANDS for the district court to hold a hearing and enter findings and conclusions, as
requested by this Court’s September 7, 2017 Order, and shall cause them to be filed with
the district clerk within 20 days of the date of this order. We further ORDER the district
clerk to file a supplemental clerk’s record containing the trial court’s findings and
conclusions and the court reporter to file a reporter’s record of the abatement hearing, if
any, within 30 days of this Order.
       This appeal remains abated, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket when
the supplemental clerk’s record is filed with the Clerk of this Court.
      It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                                        Acting for the Court
Date: December 12, 2017